DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109581728A (728’).
Regarding claim 1, 728’ teaches a display panel (Fig 1, 10), comprising: a display liquid crystal panel (200) comprising a plurality of sub-pixels (Fig 2, U2 (SP1,SP2,SP3)) defined by a first grid structure and arranged in an array; and a dimming liquid crystal panel (Fig 1, 300) located on a light incident side (100 backlight side) of the display liquid crystal panel and stacked with the display liquid crystal panel (Fig 1), the dimming liquid crystal panel comprising a plurality of dimming pixels (Figs 1 and 4, 304 (DE)) defined by a second grid structure and arranged in an array (Fig 4); wherein the second grid structure comprises a plurality of shading lines (Figs 2 and 4, DL1) which extend in a waveform along a row direction and have the same period (Figs 2 and 4), and a waveform phase difference Δφ of any adjacent two of the shading lines meets: 0<|Δφ|<π (Figs 2 and 4; all of the elements are in the structure regarding the shading lines therefore it satisfies the claimed equation).
Regarding claim 2, 728’ teaches wherein: the shading line extends in a fold line waveform (Fig 2, DL1).
Regarding claim 3, 728’ teaches wherein: the shading line extends in a fold line waveform, and includes a plurality of fold line units arranged periodically each of which includes two straight line segments symmetrically disposed with a column direction as a symmetry axis (Fig 2, DL1). 
Regarding claim 4, 728’ teaches wherein: both ends of the straight line segment are overlapped with the first grid structure in a direction perpendicular to the display liquid crystal panel (Fig 2).
Regarding claim 5, 728’ teaches wherein: intersections of both ends of the straight line segment and the first grid structure are overlapped in a direction perpendicular to the display liquid crystal panel (Fig 2).
Regarding claim 6, 728’ teaches wherein: along a column direction, a waveform phase Φ.sub.n of a nth shading line, a waveform phase Φ.sub.n+1 of a (n+1)th shading line and a waveform phase Φ.sub.n+2 of a (n+2)th shading line meet: φ.sub.n+1−φ.sub.n=φ.sub.n+2−φ.sub.n+1=Δφ; or φ.sub.n+1−φ.sub.n=Δφ, φ.sub.n+2−φ.sub.n+1=−Δφ; or φ.sub.n+1−φ.sub.n=Δφ, φ.sub.n+2−φ.sub.n+1=−2Δφ; or φ.sub.n+1−φ.sub.n=Δφ, φ.sub.n+2−φ.sub.n+1=−Δφ/2; where n is a positive integer (all of the elements are in the structure regarding the shading lines therefore it satisfies the claimed equations).  
Regarding claim 7, 728’ teaches wherein: each row of the sub-pixels (Fig 2, U2) comprise a plurality of pixel units each of which comprises a first sub-pixel (SP1), a second sub-pixel (SP2) and a third sub-pixel (SP3) being different in color and arranged in sequence, and each of the sub-pixels in a same column has the same color; and an area of the dimming pixel is not smaller than that of the pixel unit (Fig 2).
Regarding claim 8, 728’ teaches wherein: the area of the dimming pixel is approximately four times that of the pixel unit; and an absolute value |Δφ| of the waveform phase difference of any adjacent two of the shading lines is π/3; or the absolute value |Δφ| of the waveform phase difference of any adjacent two of the shading lines is 2π/3 (Fig 4). 
Regarding claim 9, 728’ teaches wherein: the first grid structure comprises: a plurality of first gate lines (Fig 2, SL2) extending along the row direction, a plurality of first data lines (DL2) extending along a column direction and a shading matrix (212) located on one side, away from the dimming liquid crystal panel (300), of the first gate lines and the first data lines, wherein line widths of the first gate line and the first data line both are smaller than that of the shading matrix, and the first gate lines and the first data lines are overlapped with the shading matrix in a direction perpendicular to the display liquid crystal panel (Fig 2).
Regarding claim 10, 728’ teaches wherein: the second grid structure further comprises: a plurality of second gate lines (Fig 2, SL1) extending along the row direction and a plurality of second data lines (DL1) extending along a column direction, wherein the second gate lines and the second data lines are located on one side, away from the display liquid crystal panel, of the shading lines, a line width of the second gate line is smaller than that of the shading line, and the second gate lines are overlapped with the shading lines in a direction perpendicular to the display liquid crystal panel (Fig 2).
Regarding claim 11, 728’ teaches wherein: the second data line extends in a fold line waveform (Fig 2, DL1).
Regarding claim 12, 728’ teaches wherein: the dimming liquid crystal panel and the display liquid crystal panel are adhered by a transparent optical adhesive; or the dimming liquid crystal panel and the display liquid crystal panel share a same manufacturing substrate on one side close to each other (Fig 1).
Regarding claim 13, 728’ teaches a display device (Fig 1, 10). 
Regarding claim 14, 728’ teaches wherein: the shading line extends in a fold line waveform (Fig 2, DL1).
Regarding claim 15, 728’ teaches wherein: the shading line extends in a fold line waveform, and includes a plurality of fold line units arranged periodically each of which includes two straight line segments symmetrically disposed with a column direction as a symmetry axis (Fig 2, DL1). 
Regarding claim 16, 728’ teaches wherein: both ends of the straight line segment are overlapped with the first grid structure in a direction perpendicular to the display liquid crystal panel (Fig 2).
Regarding claim 17, 728’ teaches wherein: intersections of both ends of the straight line segment and the first grid structure are overlapped in a direction perpendicular to the display liquid crystal panel (Fig 2).
Regarding claim 18, 728’ teaches wherein: along a column direction, a waveform phase Φ.sub.n of a nth shading line, a waveform phase Φ.sub.n+1 of a (n+1)th shading line and a waveform phase Φ.sub.n+2 of a (n+2)th shading line meet: φ.sub.n+1−φ.sub.n=φ.sub.n+2−φ.sub.n+1=Δφ; or φ.sub.n+1−φ.sub.n=Δφ, φ.sub.n+2−φ.sub.n+1=−Δφ; or φ.sub.n+1−φ.sub.n=Δφ, φ.sub.n+2−φ.sub.n+1=−2Δφ; or φ.sub.n+1−φ.sub.n=Δφ, φ.sub.n+2−φ.sub.n+1=−Δφ/2; where n is a positive integer (all of the elements are in the structure regarding the shading lines therefore it satisfies the claimed equations).  
Regarding claim 19, 728’ teaches wherein: each row of the sub-pixels (Fig 2, U2) comprise a plurality of pixel units each of which comprises a first sub-pixel (SP1), a second sub-pixel (SP2) and a third sub-pixel (SP3) being different in color and arranged in sequence, and each of the sub-pixels in a same column has the same color; and an area of the dimming pixel is not smaller than that of the pixel unit (Fig 2).
Regarding claim 20, 728’ teaches wherein: the area of the dimming pixel is approximately four times that of the pixel unit; and an absolute value |Δφ| of the waveform phase difference of any adjacent two of the shading lines is π/3; or the absolute value |Δφ| of the waveform phase difference of any adjacent two of the shading lines is 2π/3 (Fig 4).

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
On page 2, Applicant argues that CN1095811728A (728’) fails to teach “a waveform phase difference Δφ of any adjacent two of the shading lines meets: 0<|Δφ|<π” as claimed.
The Examiner respectfully disagrees. Contrary to Applicant’s arguments, the claimed invention is not structurally distinguished from the display panel of 728’. 728’ teaches a second grid structure (Fig 4, 304) comprising a plurality of shading lines (Figs 2 and 4, DL1) which extends in a waveform along a row direction and have the same period. With the structural design of 728’, the moire stripes of the display picture would improve the color thus resulting in better display quality which is common in the art. 728’ teaches all of the elements of the claimed invention, therefore would satisfy the waveform phase difference of any two adjacent shading lines for the same benefits. Therefore, 728’ does teach the claimed limitation, as stated above.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871